 In the Matter of VON'S GROCERY COMPANYandMRS. EDWIN SELVINIn the Matter of AMALGAMATED MEAT CUTTERS AND BUTCHER. WORK-MEN OF NORTH AMERICA,LOCAL 421, A. F. L.andMRS. EDWINSELVINCases Nos. 21-CA-436 and 21-CB-150.-Decided September 06, 1950DECISION AND ORDEROn April 27, 1950, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, the Respondentsand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog andMembers Houston and Styles].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, except as stated hereinafter.The RemedyWe have found, as did the Trial Examiner, that the RespondentCompany discriminated against Dudley Duncan Dorman and thatthe Respondent Union caused the Respondent Company to discrimi-nate against Dorman.Therefore, as recommended by the Trial Ex-The GeneralCounsel limited his exceptions to the remedial provisions recommended bythe Trial Examiner and seeks to have them expanded in scope.91 NLRB No. 77.504 VON'S GROCERYCOMPANY505aminer, we shall order the Respondent Company to offer Dormanimmediate reinstatement to his former or substantially equivalentpositionwithout prejudice to his seniority or other rights andprivileges.As we have found that both Respondents are responsible for thediscrimination suffered by Dorman, in accordance with the TrialExaminer's recommendation, we shall order the Respondents jointlyand severally to make Dorman whole for the loss of pay that he mayhave suffered by reason of the discrimination against him. It would,however, be inequitable to the Respondent Union to permit the amountof its liability for back pay to increase despite the possibility of itswillingness to cease its past discrimination, in the event that theRespondent Company should fail promptly to offer reinstatement toDorman.We shall therefore provide that the Respondent Union mayterminate its liability for further accrual of back pay to Dorman bynotifying the Respondent Company in writing that the RespondentUnion has no objection to his reinstatement.The Respondent Unionshall not thereafter be liable for any back pay accruing after 5 daysfrom the giving of such notice. Absent such notification, the Respond-ent Union shall remain jointly and severally liable with the Respond-ent Company for all back pay to Dorman that may accrue until theRespondentCompany complies with our order to offer himreinstatement.2We shall also conform the back-pay order recommended by theTrial Examiner with the formula promulgated in F.W. WoolworthComrpany,90 NLRB 289, for the reasons stated therein,' by orderingthat the loss of pay on the part of Dorman be computed on the basisof each separate calendar quarter or portion thereof during the periodfrom the Respondent Company's discriminatory action to the dateof a proper offer of reinstatement. The quarterly periods, hereinaftercalled quarters, shall begin with the first day of January, April, July,and October.Loss of pay shall be determined by deducting froma sum equal to that which Dorman would normally have earned foreach such quarter or portions thereof, his net earnings,3 if any, inother employment during that period.Earnings in one particular2 SeePinkerton'.s National Detective Agency, Inc.,90 NLRB 205.By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the Respondent Company, which would not have been incurred but for theunlawful discrimination and the consequent necessity of his seeking employment elsewhere.SeeCrossett Lumber Company, 8NLRB 440.Monies received for work performed uponFederal, State, county, municipal, or other work-ieliefprojects shallbe considered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. 506DECISIONS OF NATIONALLABOR RELATIONS BOARDquarter shall have no effect upon the back-pay liability for any otherquarter.We shall further order, in accordance with theWoolworthdecision,supra,that the Respondent Company, upon request, make availableto the Board and its agents all pertinent records.Finally, we believe, as the General Counsel urges in his exceptionsand brief,that it would effectuate the policies of the Act (1) to re-quire, in accordance with our usual practice,the Respondent Unionto furnish copies of its notice,hereinafter referred to, to the RegionalDirector,said notice to be posted on company bulletin boards, theCompany willing;and (2)to require the Respondent Company, inview of its practice to interchange employees between its variousstores, to post its notice,hereinafter referred to, at each of its storesas well as at its Store No. 17, where the unfair labor practices involvedherein occurred.We shall so order. The remaining exceptions of theGeneral Counsel have no merit.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that :1.TheRespondent,Von's Grocery Company,Los Angeles,Califor-nia, its officers,agents, successors,and assigns,shall :(a)Cease and desist from:(1)RecognizingAmalgamatedMeat Cutters and Butcher Work-men of NorthAmerica, Local 421, A. F. L., or anysuccessor thereto,as the representative of any of its employees for the purpose ofdealing withit concerninggrievances,labor disputes,wages, rates ofpay, hoursof employment,or other conditions of employment unlessand until said labor organization shall have been certified by the Na-tional Labor Relations Board;(2)Performing or giving effect to its agreement entered into on orabout November 24,1948, with Amalgamated Meat Cutters and Butch-erWorkmen of North America, Local 421,A. F. L., or to any modifi-cation, extension,supplement,or renewal thereto, or to any othercontract,agreement,or understanding entered into with said labororganization relating to grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment unless anduntil said labor organization shall have been certified by the Na-tional Labor Relations Board;(3)Encouraging membership'in' Amalgamated Meat Cutters andButcher Workmen of North America, Local 421, A. F. L., or in anyother labor organization of its employees,by discharging any of its VON'S GROCERY COMPANY507employees or discriminating in any other manner in regard to theirhire or tenure of employment or any terms or conditions of theiremployment ;(4) Interrogating employees concerning union membership or inany other manner, interfering with, restraining, or coercing' its em-ployees in the right to engage in or refrain from engaging in any orall. of the activities guaranteed them by Section 7 of the Act, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Withdraw and withhold all recognition from AmalgamatedMeat Cutters and Butcher Workmen of North America, Local 421,A. F. L., as the representative of any of its employees for the pur-poses of dealing with Respondent Company concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment unless and until said labor organizationshall have been certified by the National Labor Relations Board ;(2)Offer to Dudley Duncan Dorman immediate and full reinstate-ment to his former, or a substantially equivalent position as meatcutter without prejudice to his seniority or other rights and privilegesand jointly and severally with the Respondent Union make him wholein the manner set forth in the section entitled, "The Remedy," for anyloss of pay suffered by reason of the discrimination against him;(3)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records and'reports, and all other records necessary for a determination of theamount of. back pay due and the right of reinstatement under theterms of this Order;(4)Post at its main office and at each of its stores in Los Angelesand Van Nuys, California, copies of the notice attached to the Inter-mediate Report and marked Appendix A 4 Copies of said notice, tobe furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondent Company's repre-sentative, be posted by it immediately upon receipt thereof, and bemaintained by it for a period of at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices to'Said notice is hereby amended by deleting the words, "The Recommendations of a TrialExaminer," and substituting in lieu thereof, the words, "Decision and Order." In the eventthat this Order is enforced by decree of a United States Court of Appeals, there shall beinserted before the words, "Decision and Order" the words,"Decreeof the United StatesCourt of Appeals Enforcing." 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are customarily posted.Reasonable steps shall be taken bythe Respondent Company to insure that said notices are not altered,defaced, or covered by any other material ;(5)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.2.The Respondent, Amalgamated Meat Cutters and Butcher Work-men of North America, Local 421, A. F. L., its officers, representatives,and agents, shall :(a)Cease and desist from:(1)Causing or attempting to cause, by threatening strike action,Von's Grocery Company, its officers, agents, successors, or assigns, todischarge or otherwise discriminate against employees because they arenot members in good standing of the Respondent Union, except inaccordance with Section 8 (a) (3) of the Act;(2) In any other manner causing or attempting to cause Von'sGrocery Company, its officers, agents, successors, or assigns, todiscriminate against its employees in violation of Section8 (a) (3)of the Act;(3)Restraining or coercing employees of Von's Grocery Company,its successors or assigns, in the exercise of the right to refrain from anyor all of the concerted activities guaranteed by Section 7 of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Jointly and severally with Von's Grocery Company, makeDudley Duncan Dorman whole for any loss of pay that he may havesuffered by reason of the discrimination against him in the mannerset forth herein in the section entitled "The Remedy";(2)Post at its office at Los Angeles, California, and wherevernotices to its members are customarily posted, copies of the noticeattached to the Intermediate Report and marked Appendix B.5Copies of said notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being duly signed by the RespondentUnion's representative, be posted by it immediately upon receiptthereof, and maintained by it for a period of at least sixty (60) con-secutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Respondent Union to insure that such notices arenot altered, defaced, or covered by any other material ;S Said notice is hereby amended by deleting the words,"The Recommendations of a TrialExaminer," and substituting in lieu thereof,the words,"Decision and Order."In theevent that this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words,"Decision and Order"the words,"Decree of the UnitedStates Court of Appeals Enforcing." VON'S GROCERY COMPANY509(3)Forthwith return to the Regional Director for the NineteenthRegion copies of the aforesaid notice, furnished by the Regional Di-rector, after signing such notice as provided in paragraph b (2) above.The Company willing, these notices shall be posted on the Company'sbulletin boards where notices to employees are customarily posted, andmaintained thereon for a. period of sixty (60) days thereafter;(4)Notify theRegionalDirector for the Twenty-firstRegion inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Jerome Smith,for the General Counsel of the Board.Mrs. Edwin Selvin,of Beverly Hills,Calif., for the Charging Party.Mr. Charles P. Scully;of San Francisco,Calif., for Respondent Union.McLaughlin and Casey,by Messrs.James A. McLaughlinandLawrence P.Casey,of Los Angeles, Calif., for Respondent Company.STATEMENTOF THE CASEUpon charges duly filed by Mrs. Edwin Selvin, an individual,herein calledSelvin, the General Counsel of the National Labor Relations Board, by theActing Regional Director for the Twenty-first Region(Los Angeles,California),issued his consolidated complaint dated December 8, 1949, against Von's Gro-cery Company,herein called Respondent Company, and against AmalgamatedMeat Cutters and Butcher Workmen of North America, Local 421, A. F. L.,herein called Respondent Union, jointly referred to as Respondents,allegingthat Respondents had engaged in and were engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1), (2), and (3),Section 8(b) (1) and(2), and Section 2 (6) and(7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act. Copies of thecomplaint, the charges and notice of hearing thereon were duly served uponRespondents and Selvin.With respect to the unfair labor practices, the consolidated complaint allegedthat. (X) Respondents had enteredinto and werecontinuing to give effect toan illegal collective bargaining contract requiring employees of RespondentCompany to be and remain members in good standing of Respondent Union; (2)Respondent Union on or about March 31, 1949,had caused Respondent Com-pany to discharge Dudley Duncan Dorman, herein,called Dorman, under thecolor of said illegal and invalid collective bargaining agreement because hewas not a member in good standing of Respondent Union; and(3) by such actsRespondent Company and Respondent Union have acted in contravention ofSection 8(a) (1), (2), and(3) and Section 8 (b) (1) and(2) respectively,of the Act.Respondent Company filed an answer wherein it denied that it had enteredinto any collective bargaining agreement with Respondent Union but admittedthat it had terminated the employment of Dorman.The answer alleged affirma-tively that Dorman was discharged because Respondent Union had threateneditwith economic reprisals for failure to terminate Dorman's employment andfurther that on or about July 15, 1949,Respondent Company had offered toreemploy Dorman pending the outcome of this proceeding but that RespondentUnion had refused to permit same.Respondent Union filed an answer wherein 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDit denied the commission of any unfair labor practices affecting commerce andalleged that the Act was unconstitutional.Prior to the commencement of the hearings, Respondent Union filed a motionfor a Bill of Particulars which the undersigned granted in part and denied inpart.In accordance with such ruling, the General Counsel submitted certainparticulars to Respondents.Pursuant to notice, a hearing was held at Los Angeles, California, fromMarch 7. through March 9, 1950, inclusive, before the undersigned Trial Exam-iner,Martin S. Bennett, duly designated by the Chief Trial Examiner. . TheGeneral Counsel and Respondents were represented by counsel, the chargingparty appearedpro se,and all participated in the hearing.Full opportunity toexamine and cross-examine witnesses and to introduce evidence bearing on theissueswas afforded all parties.During the hearing, the undersigned deniedportions of a motion to dismiss by Respondent Union based upon the allegedunconstitutionality of the Act and upon the merits of the case; ruling was re-served on the remainder of the motion to dismiss which alleged that the businessoperations of Respondent Company did not affect interstate commerce andit is denied for the reasons set forth hereinafter in Section I. At the conclusionof the hearing, the undersigned granted without objection a motion by theGeneral Counsel to conform the pleadings to the proof with respect to purelyformal matters.The parties waived the. opportunity to argue orally at theclose of the hearing, but were granted time to submit briefs and/or proposedfindings of fact and conclusions of law. Briefs have been received from theparties.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTCOMPANYRespondent Company, Von's Grocery Company, is a California corporationmaintaining its principal office at Los Angeles, California. It is engaged in theretailmarketing of foods, food products, meats, and miscellaneous productsfrom 17 stores and 2 warehouses located in Los Angeles and nearby communi-ties.'In the year 1949, Respondent Company purchased foods, food products,meats and miscellaneous products valued at $22,076,108.During the sameperiod, its sales of these products were valued at approximately $27,000,000, allof which was sold locally.The General Counsel introduced in evidence a summary of Respondent Com-pany's merchandise purchases broken down into tabulations reflecting (1) directinterstate purchases and (2) indirect interstate purchases.This summary wascompiled specially for the instant hearing from countless original records ofRespondent Company which were not introduced in evidence.However, Re-spondent Company's comptroller, under whose supervision the summary wasprepared, testified as to the method of its preparation by several employeesunder his express instructions.This summary indicates that at least 9.8 per-cent of Respondent Company's total merchandise purchases in 1949, valuedat $2,160,078, was shipped directly to its 2 warehouses or to local bonded ware-houses at the request of the Company from points outside the State of California.'Although an official of Respondent Company credibly and uncontrovertedly testifiedthat it operated 17 stores in the Los Angeles area,a list of stores introduced by, the GeneralCounsel identified only 16.. In either event the conclusions herein would be identical. VON'S GROCERY COMPANY511This figure was arrived at by an inspection and tabulation of the 1949 invoicesof 25 to 30 of its chief suppliers and reflects purchases from those suppliers only.In addition to the above, certain other business operations are conducted onits premises byVan De. Kamp's Holland-Dutch Bakers, Inc.,a concern previouslyfound by the Board to be engaged in commerce in 56 NLRB 694, enf'd 152 F. 2d818 (C. A. 9). This latter concern leases bakery concessions in 15 of Von'sstores.These concessions are situated physically within the market proper, donot have separate entrances apart from- those of the market, and are operatedby personnel of the bakery concern.During the year 1949, Van De Kamp'ssold bakery products valued at $1,178,544 to customers of these markets.Dur-ing the year 1948, Van De Kamp's purchased raw materials valued at $5,481,363,of which $1,653,866 or 30.17 percent was received directly. in shipments frompoints outside the State of California ; furthermore, an additional 29 percent ofsaid purchases consisted of materials originating outside the State of Californiabut purchased locally.The. 1949 figures and percentages of Van De Kamp'spurchases and.sales are substantially similar to those of 1948.In view of the above, the undersigned believes that the business operations ofRespondent Company, as well as those of its concessionaire Van De Kamp's,require a large and substantial amount of imports from outside the State so asto warrant the exercise of jurisdiction by the Board over this chain of retailstores.Cf.The Great Atlantic and Pacific Tea Company,81 NLRB 1052, andparticularly footnote 1 thereof at pp. 1052-3.See alsoSchaffer Stores Co., Inc.,88 NLRB 1446;Bettendorff'sSelectFoods, Inc.,85 NLRB 919;Tanner-BriceCompany,82-NLRB 477;Providence Public Market Company,79 NLRB 1482, andMargaret Ann Supermarkets, Inc.,78 NLRB 852. It is believed that this casefalls within the exception to the decision inTom Thumb Stores, Inc.,87 NLRB1062., cited by Respondent Union, where the Board in declining to exercise juris-diction over retail chain stores located in a single State excepted those"wherethere are conspicuously large amounts of imports from outside the State."Theundersigned finds that Respondent Company, as it in effect admits, is engagedin commerce within the meaning of the Act. [Emphasis added.] 2IT.THE ORGANIZATION INVOLVEDRespondentUnion, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Local 421, A. F. L., is a labor organization admitting to member-ship employeesof Respondent Company.III.THE UNFAIRLABOR PRACTICESA. Introduction1.The issuesThe issues treated herein are as follows: (1) Did Respondent Company enterinto and give effect to an allegedly illegal and invalid collective bargaining2In arriving at these conclusions,the undersigned has not placed reliance upon otherportions of the tabulation profferedby theGeneral Counsel which indicate additional directinterstate purchases by Respondent Company valued at$1,147,957, constituting 5.2 percentof its total merchandise purchases, and indirect interstate purchases received from localwarehouse stocks of out-of-Statemanufacturers and suppliers totaling$4,415,221, con-stituting approximately 20 percent of the total merchandise purchases.The record indi-cates that these latter figures represent solely the estimates of Respondent Company'sbuyers,who did not testify herein,as related to the comptroller and testified to by thelatter, but not substantiated by any study of invoices or shipping records. 512DECISIONS OF NATIONALLABOR RELATIONS BOARDagreement with Respondent Union which required it to employ only members ingood standing of Respondent Union, and (2) Did Respondent Union, under thecolor of said illegal and invalid collective bargaining agreement, cause Respond-ent Company to discharge Dudley Duncan Dorman because he was not a memberin good standing of Respondent Union.2.History of bargainingThe findings which follow are based primarily upon the credited and un-controverted testimony of Walter Von Der Ahe, who is assistant secretary,personnel director, and labor relations director of Respondent Company.Hehas been connected with Von's Grocery Company in various capacities since1937, save for military service from 1942 to 1.946. In large measure the factsherein are not in dispute, the primary controversy arising asto the conclusionsto be drawn therefrom.Von's has enjoyed a collective bargaining relationship with Respondent Unionsince approximately 1939, although the nature of the earlier contracts and thenumber of stores initially covered are not disclosed.The lastwrittencontractbetween them was entered into in November 1947 and terminated on October 31,1948.Insofar as this proceeding is concerned, the salient feature of that con-tractwas the union-security provision contained in Article I thereof whichprovided:(a) . .. the Employer agrees to employ as meat market managers, meatcutters, salesmen, apprentices, sausage makers, cashiers and wrappers,onlymembers ingoodstanding and who keep themselves in continuousgoodstanding with Local Union No. 421.a**mx(c) If the Union is unable to furnish men, then nonmembers may be hiredandmust become members of Local No. 421 before going to work..',[Emphasis added.]Negotiations for a new agreement were not initially successful and a strikeof Respondent Company's meat department employees commenced on or aboutNovember 1, 1948, and lasted until approximately November 29, 1948.B. The 1948 negotiations1.The factsRespondent Company is a member of Food Employers Council, Inc.. which is atrade association set up to service various segments of the food industry in theLos Angeles area, including retailers, wholesalers, and manufacturers, in theirrelations with labor organizations.For the purposes of negotiating labor con-tracts, a negotiating committee is selected from among members of the association.and headed by O. G. Lawton, president of the Council. The custom is for thecommittee to negotiate a contract, copies of which are then distributed to therespective members of the association for approval and signature. Contracts arenot signed by the Council which isgenerallynot authorized to sign for or commitan employer in the absence of authority to the contrary.The negotiating committee, whose members included Walter Von Der Ahe,commenced negotiations with the Union in the fall of 1948.These negotiationsbegan prior to the expiration of the 1947 contract on October 31, 1945, but, asstated, met with no success and a strike followed.During the month of Novem- VON'S GROCERY COMPANY513her a numberof employer-members of the association,not including RespondentCompany, accepted the terms of the Union and the strike was abandoned withrespect to them.Shortly before November 24, 1948, the negotiating committeeand Respondent Union arrived at a stage where they were very close to agree-ment.,At this point of the negotiations,the major issue that separated theparties from agreement was a $10 per week salary increase sought by the Unionfor the various classifications of butcher workmen.There was further disagree-ment on one or two minor issues such as job descriptions.Itwas immediatelythereafter,according to the General Counsel,that an oral agreement was arrivedat which is the agreement attacked by the complaint herein.Respondent Unioncounters with the claim that there never was a contract.As will be seen below,the undersigned is of the belief that a preponderance of the evidence supportsthe position of the General Counsel herein which is also that of RespondentCompany.According to the uncontroverted and credited testimony of Von Der Ahe, theparties on or about November 24, 1948, were able to come to an agreement on allissues that separated them,including wages, save for one or two minor issues theprovisions of which were understood but whose language was to be worked out.The industry members, who had not yet agreed to the union terms,on that occa-sion informed the union representatives that their demands were accepted andthat business would be resumed on the basis of said terms.The respectiveemployers, including the Company,resumed business pursuant to said terms andthe members of the Union returned to work on that basis.President Lawton wasauthorized to work out the language of the one or two minor items referred toabove and resolve them without referral back to the respective employer-members,contrary to the usual practice.The procedure then to be followed was to printthe contract in a final draft.That the group of employers,including RespondentCompany, considered they had arrived at an agreement is shown by the fact thaton November 24 Council President Lawton wrote to the Union as follows :Mr. George M. Swan, SecretaryButchers Union, Local 421andMr. George P. Veix, Sr..Butchers Union, Local 587GENTLEMEN :.This is to. advise you on behalf of the Employers represented by thesignatory Associations that we will enter into an agreement with yourUnions with a wage adjustment of $10.00 per week in excess of the weeklywage rates on all classifications of butcher workmen as set forth. in theprevious contract.The remaining issues are to be accepted by both the Union. and theEmployers on the basis of the agreements entered into on the final meetingbefore the Commissioner of Conciliation in the Federal Building on Friday,October 29, 1948. It is further agreed that the jurisdiction clause shallremain status quo pending a decision of jurisdiction as between the RetailClerks and Butchers Unions, and the matter of floor coverings shall be8The precise jurisdiction of Local 587 is not disclosed herein ; apparently its participationIn the strike was directed against other employers inasmuch as the latter is signed byboth Lawton as president of Food Employers Council, Inc., and the secretary-manager ofthe Meat Dealers Association of Southern California. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermined by State, County, or City ordinances, according to the locationof the market.Butchers are generally to report to work on Monday, November 29,1948....As stated in the letter, the strike was terminated and the men reported forwork on November 29, 1948, at the increased salary for which they had struck.Specifically, it may be noted at this point that Respondent Union and the bar-gaining members of Food Employers Council were in agreement to continue ineffect Article I Section (a), (c), and (d) of the previous contract, portions ofwhich have been quoted above.4As is apparent, that article required thehiring of union members only, maintenance by them of continuous good stand-ing, and that any nonmembers hired were required to join the Union beforereporting for work.There is no evidence that an election had been conductedunder the provisions of Section 9 (e) (1) of the Act in order to authorize theUnion to enter into an agreement requiring membership in the Union as acondition of employment, and even if such an election had been conducted, it isapparent that the language of the previous contract established more rigidunion-security provisions than those permitted by the proviso to Section 8 (a) (3)of the Act.On or about March 31, 1949, galley proofs of the contract were submitted to,Lawton by the Union; the contract was printed in due course but never signed.Save for a wage increase, more liberal vacation benefits, and minor changes, itwas substantially identical with the previous one which had expired on October31, 1948.The reason for not signing the printed contract is not clear althoughitmay well be that it stemmed from certain litigation in the California Statecourts,whence a temporary restraining order issued on April 2, 1949, uponcomplaint filed April 1, 1949, by Kold Kist, Inc., enjoining both RespondentUnion and Respondent Company, named as defendants,inter aiia,from com-mitting acts in restraint of trade and enjoining them from entering into anyagreement providing for restraints on the sale of frozen meats, poultry, andfish.Respondent Company claims, however, that it is currently honoring andoperating under the oral agreement with the Union allegedly entered into onor about November 24, 1948.2.ConclusionsRespondent Union appears to place reliance upon a letter sent to it by Lawtonon May 6, 1949.The latter reads as follows :Answering your inquiry of May 4, 1949, I have to advise you that there isno existing agreement between Meat Cutters Union 421 or Meat CuttersUnion 587 and the retail food industry at the present time.I have to advise you further that the Industry has placed the handlingof the employers' position in regard to the Kold Kist et al. action in thehands of our attorney, Mr. James A. McLaughlin, and all procedure in thatconnection is being left entirely to his judgment.In view of the developments arising out of third party intervention throughthe Kold Kist case and the effect of the Temporary Injunction upon both theUnions and the major market operators, I wish to state that we will be gladto sit down with the Union representatives, at any mutually convenient time,to attempt to resolve a contract in the light of these circumstances.* It was agreed to delete ArticleI Section (b) of the earlier agreement.Its provvisionaare not materialto the present issue. VON,'S GROCERY COMPANY515Respondent Union's position appears to be that the above letter constitutes adisclaimer by Lawton in behalf of Respondent Company as well as other employersthat a contract was in existence.However, although the record does not supplya precise explanation, the text of the letter reveals that it deals with the KoldKist injunction suit and its effect upon Respondent Company and RespondentUnion.`And, in view of-the earlier letter sent.by Lawton on November 24, 1948,announcing acceptance of Respondent Union's demands, the testimony of Von DerAhe on the subject set forth above, and the ensuing return to work, the under-signed can only conclude that the later letter refers, whether with the Kold Kisttemporary restraining order in mind or not is unnecessary for determination, tothe absence ofa writtenagreement between Respondent Union and members ofthe food industry.Accordingly, as testified by Von Der Ahe and contended by the Company, theundersigned finds that an oral agreement was reached by Respondent Companyand Respondent Union on or about November 24, 1948, when the struck employer-members informed the Union that its terms were accepted and that the men wereto return to work on November 29, 1948, as they subsequently did.' This is but-tressed by the fact that Respondent Company as of the date of the hearing stillconsidered itself bound by the contractand, as appearsin more detail below inthe discussion of the discharge of Dorman, has operated under the contract byinterrogating job applicants as to their good standing with the Union and requir-ing them to clear with it.Further, Respondent Union itself, in demanding Dor-man's discharge, clearly revealed that it too was of the belief that at the veryleast a union-shop contract existed between it and Respondent Company. It is ac-cordingly found that'not only was an oral agreement arrived at between theRespondents but that Respondent Union availed itself of the benefits of theagreement and at no time manifested an intent not to be bound by it.Itmay be claimed that anoralcontract such as this is not violative of theAct, but this is not available as a defense in an unfair labor practice proceeding.SeeConway's Express, et al.,87 NLRB 972, and cases cited therein, wherethe Board held that an oral collective bargaining agreement may constitute adefense to certain unfair labor practice charges.Applying the same standard,it follows that an oral collective bargaining agreement which is violative ofthe Act may then be the basis of unfair labor practice charges and, as recentlystated by the Court of Appeals for the Ninth Circuit, "The Act . . . does notrequire contracts between employer and the union to be in any particular form,or that they be reduced to writing. CompareMatter of United FruitCo., 12NLRB 404."N. L. R. B. v. Scientific Nutrition Corporation,d/b/a/CapolinoPacking Corporation,180 F. 2d 447 (C. A. 9).As the agreement between Respondents contains provisions for union securitywhich were not sanctioned by a union-shop election conducted under SectionBThe inquiryof Respondent Union on May 4, 1949, as to whether there was an agree-ment ineffect is indeed intriguing,particularlyin view ofits previous conduct, set forthhereinafter in the discussionof thecase of Dorman,which is consistent only with a beliefon the partof RespondentUnion thatthere was an existingagreement.eRespondentCompany'sanswer,prepared and signedby its attorney,and verified byVon Der Ahe to have been read by him and to be true, denies thatRespondentCompanyhad enteredinto any collective bargaining agreement.As stated, Von Der Abe testifiedherein that he had arrivedat an oral agreement.He further testifiedthat he hadverifiedthe answerprepared by his counsel withoutdiscussingit, that therewas a question in hismind whenbe signedit,and that he at the time felt thatit called for a legal conclusionhe wasnot qualifiedto supply.Despitethe allegation in the answer,the evidenceheavilypreponderatesin favor of a finding thatthere was an oral agreement, as found above, andas RespondentCompany hereincontends.917572-51-vol. 91-34 516DECISIONS OF NATIONALLABOR RELATIONS BOARD9 (e) (1) of the Act, and which, in any event could not have been ratified bysuch an election inasmuch as they provide for a greater degree of union securitythan is permittedby the proviso to Section 8 (a) (3) of the Act, it is foundthat Respondent Company by entering into said agreement has restrained itsemployees in the exercise of the rights guaranteed by Section 7 of the Actand has thereby violated Section 8 (a) (1) thereof.Moreover, it is furtherfound that by assenting to unlawful union-security provisions, Respondent Com-pany has lent its support to Respondent Union in recruiting and maintaining itsmembership, thus coercing employees of Respondent Company to become orremain membersof the Union in violation of Section 8 (a) (2) of the Act.Julius Resnick,Inc.,86 NLRB 38, 24 LRRM 1581?It is further found that by interrogating applicants for employment con-cerning their good standing and membership in the Union, Respondent Companyhas interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by the Act.Standard-Coosa-Thatcher Company,85 NLRB1358.As the complaint does not allege that the mere agreement upon the terms ofthe illegal contract was,perse; independently of the carrying out of its pro-visions, adiscrimination against employment within the meaning of Section8 (a) (3) of the Act, no such finding is made. Cf.The Great Atlantic & PatineTea Company,et al., supra.IThe complaint does allege that by entering into the illegal agreement, togetherwith causing the discharge of Dorman thereunder, Respondent Union has en-gaged in conduct violative of Section 8 (b) (1) (A) and (2) of the Act.Withreference to entering into the illegal agreement,per se,the Board has held thatsuch conduct is not violative of Section 8 (b) (1) (A) of the Act.NationalMaritime Union of America,78 NLRB 971, andPerry Norvell Company,80 NLRB225.Accordingly, the undersigned will recommend dismissal of this portionof the allegation.The remainder of the, allegation, namely, that by causingRespondent Company to discharge Dorman, Respondent Union has engagedin conduct violative of Section 8 (b) (1) (A) and (2) of the Act, is treatedbelow.C. The discharge of Dudley Duncan Dorman1.The facts 8On March 23, 1949, Dorman called at the office of Walter Von Der Ahe, per-sonnel director of Respondent Company, related the extent of his experience asa meat cutter and applied for work in that capacity. Von Der Ahe inquiredwhether Dorman was in good standing with Respondent Union and Dorman re-plied that he had formerly been a member of the Union and anticipated no diffi-culty in obtaining a clearance.Dorman, who in fact was an experienced meatcutter, had belonged to another local of the parent international union elsewherein California, prior to entering the armed services during the war.Von DerAhe decided that Dorman would make a desirable employee, hired him on a full-°Even if it be found that agreement was not reached concerning the one or two minoritems which were agreed upon in principle but not in precise language, nevertheless oralagreement was reached on all other items which included union-security,wages,hours, andall basic aspects of an employment contract,and these provisions were put into effect whenthe employees returned to work on November 29, 1948.Cf.N. L.If.B. v. Scientific Nutri-tion Corporation,supra.8Findings herein are based upon the credible and uncontroverted testimony of Von DerAbe and Dorman,which is in substantial agreement. VOWS GROCERY COMPANY517time.basis, and instructed him to report for work at Respondent Company's StoreNo. 18.Dorman worked at that store on March 25 and 26, was given Sundayand Monday, March 27 and 28, as his regular days off, and resumed work onTuesday and Wednesday, March 29 and 30.At that time, Respondent was about to open a new store, Store No. 17. VonDer Abe, who on hiring Dorman had earmarked him because of his experiencefor such an assignment, arranged on March 30 for Dorman's transfer to Store No.17, and Dorman was instructed to report to that store on the following day, March31.Dorman reported for work at Store No. 17 on March 31, as directed, andshortly thereafter was approached by Kenneth Olson, who is supervisor of themeat departments of several of Respondent Company's stores, and a supervis-ory employee, within the meaning of the Act. Olson inquired whether Dormanwas in good standing with the Union and asked to see his union book.Dormanreplied that he was not a member of Respondent Union, that he had not as yetseenany official of the Union, as was the fact,.but that he was willing to belong.Olson replied initially that Dorman would have to cease work because he wasnot in good standing with Respondent Union, but then changed his mind andstated that Dorman could continue his work inasmuch as a representative of theUnion was expected at the market within an hour.Approximately 1 hour later, Assistant Business Agent Lake Ward 9 appearedon the scene and asked to see Dorman's union book.Dorman exhibited a bookwhich he had carried during his prior membership in another local of the parentinternational, Local 144, at San Luis Obispo ; informed Ward that he wished tojoin Respondent Union; and asked if he could then and there pay him the neces-sary fees.Ward replied that Dorman could not work unless he was a paid-upmember of Respondent Union, and that he would have to report to union head-quarters to arrange that.Olson reappeared on the scene at this point and in-structed Dorman to proceed to union headquarters as stated by Ward and returnto work as soon as possible.Dorman forthwith proceeded to the union office which was located somemiles distant.There he presented Ward's business card and, as instructedby Ward, asked to see Assistant Business Agent Ryan Clark. -After a wait of11/2 to 2 hours, Dorman was sent in to Clark's office.He started to introducehimself whereupon Clark intervened and stated he was aware that Dormanhad been taken off the job at Store No. 17: Dorman displayed his union book,pointing out that he had been in good standing with Local 144 when he hadentered the armed services, that he wished and expected to belong to Respond-ent Union, and that he was prepared to pay the necessary initiation fee anddues.He displayed $40, which he understood to be the initiation fee, andoffered that sum to Clark.The latter did notacceptthe money and informedDorman "It is just a tough break, fellow. . . . We just don't have any roomfor you.We can't take. your application and we can't allow you to work inthis area . . . There are other men out of work besides you."Dorman left and returned by streetcar to Store No. 17 where, on arrival, hefound both Clark and Ward. He immediately informed Olson of his inter-view with Clark and that he was not to be permitted to work because of his9No officials of Respondent Union testified herein. It was stipulated by the parties thatGeorge Swan is secretary and business agent of Respondent Union ; that he has a numberof assistant business agents, all of equal rank, who are field men and handle various terri-tories assigned to them ; that these assistant business agents include Ryan Clark and LakeWard ; and that at the time Ward was devoting the major part of his time to duties at theunion office. ,518DECISIONSOF NATIONALLABOR RELATIONS BOARDlack of good standing in Respondent Union. Olson forthwith took Dormanover to Clark and Ward and asked if it was true that they would not permitDorman to work at the store.Either Clark or Ward replied that such was thecase because Dorman was not in good standing with the Union. Olson theninstructed Dorman to telephone Walter Von Per Abe for further instructions.Dorman did so and told Von Per Ahe of his interview with Clark at the unionhall; he was instructed by Von Der Ahe to inform Olson that he, Dorman, wasto be put to work. Dorman related these instructions to Olson, but the lattercommented that it was almost 3 p. in. and instructed Dorman to leave andreturn in the morning ready for work. Dorman did so and returned to workon the following morning, April 1.Von Per Ahe was present at the store on April 1, as were Clark, Ward, andOlson.Clark informed Von Der Ahe that Dorman was not a member in goodstanding with the Union, that he would not be permitted to work, and thatif lie were put to work "all the meat cutters would be pulled off the job .. .effective immediately."Von Per Ahe then informed Dorman that, despite what-he had told him on the previous day, the Union was threatening to remove allits butchers if Dorman were put to work and that the Company could not as-sume this risk at a time when the new market, employing from 100 to 125workers, was due to open. Von Der Ahe asked Clark to repeat to Dormanwhat he had said to Von Per Ahe, but Clark refused. Von Per Ahe then askedClark if he intended to "pull" the butchers if Dorman were put to work andClark replied in the affirmative.At this point, Von Per Ahe advised Dormanthat he regretted the situation but that there was no alternative but to refusehim employment in the meat department.He proceeded, however, to offer 2days' employment on April 1 and 2 as a temporary worker for the opening inthe grocery department, which Dorman accepted. This department was notwithin the jurisdiction of the Union, was not represented by it, and apparentlyno protest was made as to Dorman's employment there. Dorman worked inthe grocery department April 1 and 2 and, his period of employment ended,leftRespondent Company's employ. Company records were then marked toread, "not a union member.Do not rehire."Some months later Dorman found himself in need of employment and againsought work with Respondent Company.He was rehired on or about October15, 1949, was assigned to duties in the grocery department of another market,and is currently employed there.His present salary is below that paid to meatcutters doing the work for which he was originally hired, as was his rate of payfor the 2 days worked on April 1 and 2, 1949.2.ConclusionsDorman was hired by Respondent Company on March 23, 1949, and commencedwork on March 25. Supervisor Olson, pursuant to the union-security provisionof the agreement entered into in November 1948, instructed Dorman on March 31that he could not work unless he put himself in good standing with the Union,and Assistant Business Agent Ward also told him that he could not work as hewas not a paid-up member of the local. Immediately thereafter, Olson instructedhim to stop work and proceed to the union hall to put himself in good standing.However, as stated above, Dorman was denied membership in the Union, despitehis willingness to pay an initiation fee and dues and his proffer of'a sum of moneyfor same.Not only did Supervisor Olson fail to return Dorman to work onMarch 31, thus laying him off, but on the following day, April 1, Dorman was VOWS GROCERY COMPANY519informed by Von Der Ahe that he would not be permitted to work as a meatcutter because the representatives of the Union had demanded his discharge andaccompanied the demand with a threat to strike the store if Dorman was notdischarged.It has been found that Respondents agreed upon a contract containing union-security provisions without an election having. been held pursuant to Section9 (e) (1), as required by the Act, and which, in any event, provided for a greaterdegree of union security than is permitted by the proviso to Section 8 (a) (3)of the Act.Consequently, by laying off Dorman on March 31 and by discharginghim on April 1 because he was not a member in good standing of RespondentUnion, Respondent Company has discriminated with respect to the hire andtenure of his employment in order to encourage membership in a labor organ-ization, has restrained and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act, and has thereby engaged in conduct violativeof Section 8 (a) (1) and (3) of the Act.10 That Respondent Company would nothave discharged Dorman but for the pressure exerted by Respondent Union isnot a defense. It is well established that an employer is under the duty to resistdomination of his right to employ and he is not relieved of responsibility for hisdiscrimination because of economic necessity or the exigencies of the moment.N. L. R. B. v. Fred A. Weissman Co.,170 F. 2d 952 (C. A. 6), cert. den. 336 U. S.972, and N.L. R. B. v. Star PublishingCo., 97 F. 2d 465 (C. A. 9).Furthermore,inasmuch as Respondent Union caused Respondent Company to discriminateagainst Dorman, who patently had been denied membership in the Union forgrounds other than his failure to tender dues and initiation fees, and in violationof Section 8 (a) (3) of the Act, it follows that Respondent Union has engagedin conduct violative of Section 8 (b) (2) of the Act.H.M. Newman,85NLRB 725.There remains for disposition the question of whether by the above conductRespondent Union has violated Section 8 (b) (1) (A) of the Act which protectsemployees in the right to self-organization and to join or assist labor organiza-tions as well as the right to refrain from engaging in such activities except tothe extent that such right may be affected by an agreement requiring membershipin a labor organization as permitted by the proviso to Section 8 (a) (3) of theAct.As, in effect, there was no valid agreement requiring Dorman to be amember of Respondent Union as a condition of employment, he was entitled torefrain from engaging in concerted activities without restraint or coercion from-Respondent Union.The Board has decided that conduct of the nature engagedin by Respondent Union herein, falls within the exception to the rule handeddown in theNational Maritime Unioncase,supra,in that it is directed primarily'at compelling employees to forego the rights which Section 7 protects and ishence violative of Section 8 (b) (1) (A) of the Act. In the present case, itinvolves union conduct which was directed primarily at compelling Dorman toforego the right to refrain from engaging in concerted activities.Accordingly,the undersigned further finds that by causing Dorman to be discharged, Re-spondent Union has restrained and coerced him and the employees of RespondentCompany in the exercise of the rights guaranteed under Section 7 of the Act,and has thereby violated Section 8 (b) (1) (A) thereof.Clara-Val PackingCompany,87 NLRB 703;Union Starch d Refining Company,87 NLRB 779.10Even if there were no agreement in effect, the layoff and discharge of Dorman ondemand of the Union would be equally violative of Section 8 (a) (3) and 8(b) (2) ofthe Act. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in Section III, above, occurring in con-nection with the operations of Respondent Company set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondents, and each of them, have engaged in.and areengagingin unfair labor practices, it will berecommendedthat they cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.It has been found that Respondent Company assented to an unlawful union-security clause inan agreementwith Respondent Union whereby it lent itssupport to the Union in recruitingand maintainingmembership.The Boardhas held that Sections 8 (a) (3) and (9) (e) were included in the Act to preventjust such conduct and that it would not effectuate the purposes of those sectionsmerely to order eradication of the illegal provisions from the agreement andpermit a labor organization to continue to enjoy a representative statusstrengthened by virtue of these illegal provisions.Julius Resnick, Inc., supra.Accordingly, it will be recommended that Respondent Company be ordered to,withdraw recognition from Respondent Union and cease giving effect to theoral agreement of November 24, 1948, with that organization, or to ' any modi-.fication, extension, supplement, or renewal thereof, unless and until RespondentUnion has been certified by the Board.Nothing in this 'recommended order,however, shall be deemed to require Respondent Company to vary or abandonthose wage, hour, seniority, or other substantive features of its relation withits employees established in performance of said agreement, or to prejudice theassertionby employees of any rights they may have under such agreement. SeeJulius Resnick, Inc., supra.It has been found that Respondent Company, upon the demand of RespondentUnion on March 31, 1949, laid off and on April 1, 1949, discriminatorily dis-charged Dudley Duncan Dorman because he was not a member in good standingof Respondent Union and that the latter thereby restrained and coerced Dormanand the employees of Respondent Company in the exercise of the rightsguaran-teed by Section 7. It will therefore be recommended that Respondent Companyoffer Dorman immediate and full reinstatement to his former position as meatcutter, or to one substantially equivalent, without prejudice to his seniority orother rights and privileges.SeeThe Chase National Bank of the City of NewYork, San Juan, Puerto Rico, Branch,65 NLRB 827. It will further be recom-mended that Respondents jointly and severally make him whole for any lossof pay he may have suffered by reason of the discriminationagainsthim by pay-ment to him of a sum of money equal to that which he normally would have earnedfrom the dates of his discriminatory lay-off and discharge from the position of-meat cutter (March 31 and April 1, 1949, respectively) to the date of RespondentCompany's offer of reinstatement, less his netearnings during saidperiod.SeeH. M. Netiaman,supra.Respondent Company contends however that, in any event its liability for backpay should not extend beyond July 15, 1949, on which date it proposed to Selvin,the charging party and Dorman's representative, thatDormanbe reinstated. Itis admittedon the other hand that said offer was conditioned upon its approvalC T'SGROCEEY COMPANY521by Respondent Union.Furthermore,itwas the Company's position at all timesafter Dorman's discharge that his reinstatement was subject to approval by theUnion. It is well established that an offer of reinstatement must be clear andunconditional in order to serve to shed responsibility for back pay. Such wasnot the case here and accordingly the contention lacks merit.See e. g.Quest-Shon Mark Brassiere Co.,80 NLRB 1149.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Respondent Union, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Local 421, A. F. L., is a labor organization within the meaning ofSection 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent Company has en-gaged and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.By contributing support to Amalgamated Meat Cutters and Butcher Work-men of North America, Local 421, A. F. L., Respondent Company has engaged andis engaging in unfair labor practices within the meaning of Section 8 (a) (2) ofthe Act.4.By discriminating with respect to the hire and tenure of employment ofDudley Duncan Dorman, thereby encouraging membership in Respondent Union,Amalgamated Meat Cutters and Butcher Workmen of North America, Local 421,A. F. L., Respondent Company has engaged and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) of the Act.5.By causing Respondent Company to discriminate against an employee inviolation of Section 8 (a) (3) of the Act, and who was denied membership inRespondent Union for grounds other than his failure to tender periodic duesand initiation fees, Respondent Union has engaged and is engaging in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of the rights guaran-teed by Section 7 of the Act, Respondent Union has engaged and is engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[RecommendedOrder omitted from publication in this volume.]